  Case 3:21-cv-00367-JPG Document 9 Filed 05/19/21 Page 1 of 2 Page ID #27




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JACOB DANIEL FAIRBANKS, #Y25678,                     )
                                                     )
                       Plaintiff,                    )
                                                     )
       vs.                                           )    Case No. 21-cv-00367-JPG
                                                     )
DAVE MAHONE,                                         )
MARNIE WEB,                                          )
and JUSTIN FINFROCK,                                 )
                                                     )
                       Defendants.                   )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Jacob Fairbanks filed this civil rights action pro se pursuant to 42 U.S.C. § 1983

on April 7, 2021. (Doc. 1). In the Complaint, Plaintiff claims that Effingham County Jail bypassed

COVID-19 quarantine requirements and caused an outbreak at the Jail in August 2020. (Id. at 6).

He seeks monetary and injunctive relief. (Id. at 7).

       Along with the Complaint, Plaintiff filed a motion for leave to proceed in forma pauperis

(IFP motion) without prepaying the full $402.00 filing fee for this action. (Doc. 2). The Court

denied the motion after finding that Plaintiff failed to establish his indigence. (Doc. 5). Before

proceeding any further with the action, Plaintiff was required to prepay the filing fee in full. The

deadline for doing so was May 17, 2021. (Id.). Plaintiff was warned that failure to pay the fee by

the deadline would result in dismissal of this case without prejudice for failure to comply with a

court order. (Id.) (citing FED. R. CIV. P. 41(b)).

       In addition, Plaintiff was advised of his obligation to update his address with the Court

within seven (7) days of any address change by filing a Notice of Change of Address. (Doc. 3).

He was warned that failure to do so could also result in dismissal of the case. (Id.).


                                                     1
  Case 3:21-cv-00367-JPG Document 9 Filed 05/19/21 Page 2 of 2 Page ID #28




       The deadline for paying the full filing fee has passed, and Plaintiff has not responded to

the Court’s Order for payment of the fee. (Doc. 5). He has not requested an extension of the

deadline to make payment. Several documents addressed to Plaintiff have been returned to the

Court undeliverable, including the Order (Doc. 5) denying his IFP motion. (See also Docs. 4-5,

7-8). This is because Plaintiff also failed to comply with the Court’s Order to update his address.

(See Doc. 3).

       IT IS HEREBY ORDERED that, based on the foregoing, this action is DISMISSED

without prejudice for failure to prosecute the action and for failure to comply with this Court’s

Orders (Docs. 3 and 5). FED. R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal shall NOT

count as one of the three “strikes” allotted to Plaintiff under 28 U.S.C. § 1915(g). Plaintiff’s

obligation to pay the filing fee for this action was incurred at the time the action was filed, so the

filing fee of $402.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk’s Office is DIRECTED to close this case; a separate order shall be entered to

deduct payment of the filing fee from Plaintiff’s account.

       IT IS SO ORDERED.

       DATED: 5/18/2021

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  2
